H.C. Wainwright & Co


Exhibit 10.2






Execution Version
April 26, 2019
STRICTLY CONFIDENTIAL


Innovate Biopharmaceuticals, Inc.
8480 Honeycutt Road, Suite 120
Raleigh, North Carolina 27615


Attn: Sandeep Laumas, M.D., Executive Chairman and Chief Executive Officer


Dear Dr. Laumas:


This letter agreement (this “Agreement”) constitutes the agreement between
Innovate Biopharmaceuticals, Inc. (the “Company”) and H.C. Wainwright & Co., LLC
(“Wainwright”), that Wainwright shall serve as the exclusive agent, advisor or
underwriter in any offering (each, an “Offering”) of equity securities of the
Company (the “Securities”) during the Term (as hereinafter defined) of this
Agreement; provided, however, that this Agreement shall not apply to any offer
or sale of securities pursuant to or in connection with the common stock sales
agreement, dated October 26, 2018, among the Company, Wainwright and Ladenburg
Thalmann & Co. Inc. The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Wainwright
and nothing herein implies that Wainwright would have the power or authority to
bind the Company and nothing herein implies that the Company shall have an
obligation to issue any Securities. It is understood that Wainwright’s
assistance in an Offering will be subject to the satisfactory completion of such
investigation and inquiry into the affairs of the Company as Wainwright deems
appropriate under the circumstances and to the receipt of all internal approvals
of Wainwright in connection with the transaction. The Company expressly
acknowledges and agrees that Wainwright’s involvement in an Offering is strictly
on a reasonable best efforts basis and that the consummation of an Offering will
be subject to, among other things, market conditions. The execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure a successful Offering of the Securities or the
success of Wainwright with respect to securing any other financing on behalf of
the Company. Wainwright may retain other brokers, dealers, agents or
underwriters on its behalf in connection with an Offering.
A.    Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Wainwright as follows:
1.
Cash Fee. The Company shall pay to Wainwright a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Offering consummated during the Term.



2.
Warrant Coverage. The Company shall issue to Wainwright or its designees at each
Closing, warrants (the “Wainwright Warrants”) to purchase that number of shares
of common stock of the Company equal to 5.0% of the aggregate number of shares
of common stock (or common





--------------------------------------------------------------------------------




stock equivalent, if applicable) placed in each Offering consummated during the
Term (and if an Offering includes a “greenshoe” or “additional investment”
option component, such number of shares of common stock underlying such
additional option component, with the Wainwright Warrants issuable upon the
exercise of such option). If the Securities included in an Offering are
convertible, the Wainwright Warrants shall be determined by dividing the gross
proceeds raised in such Offering by the Offering Price (as defined hereunder).
The Wainwright Warrants shall have the same terms as the warrants issued to
investors in the applicable Offering, except that such Wainwright Warrants shall
have an exercise price equal to 125% of the offering price per share (or unit,
if applicable) in the applicable Offering and if such offering price is not
available, the market price of the common stock on the date an Offering is
commenced (such price, the “Offering Price”). If no warrants are issued to
investors in an Offering, the Wainwright Warrants shall be in a customary form
reasonably acceptable to Wainwright, have a term of four (4) years and an
exercise price equal to 125% of the Offering Price.


3.
Expense Allowance. Out of the proceeds of each Closing of each separate Offering
consummated during the Term, the Company agrees to pay Wainwright a management
fee equal to 1.0% of the gross proceeds raised in each such Closing and the
additional amount payable by the Company pursuant to Paragraph D.3 hereunder. In
addition, out of the proceeds of the first Closing of each separate Offering
during the Term, the Company also agrees to pay Wainwright (a) $40,000 for
non-accountable expenses (to be reduced to $35,000 in case of a non-public
Offering); (b) up to $75,000 for reasonable fees and expenses of legal counsel
and other reasonable out-of-pocket expenses (to be reduced to $25,000 in case of
a non-public Offering); plus; provided, however, that such reimbursement amount
in no way limits or impairs the indemnification and contribution provisions of
this Agreement. For the purpose of this Paragraph, a non-public Offering means a
registered direct offering or any other private placement offering.



4.
Tail. Wainwright shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind (“Tail Financing”) to the extent that such financing or capital is
provided to the Company by investors with whom Wainwright setup a meeting or a
conference call between such investors and the Company regarding the Offering
during the Term if such Tail Financing is consummated following the expiration
or termination of this Agreement and before July 29, 2019.



B.    Term and Termination of Engagement; Exclusivity. The term of Wainwright’s
exclusive engagement will begin on the date hereof and continue for an initial
term of twenty (20) days following the date hereof (the “Initial Term”) and,
upon the expiration of the Initial Term will be automatically extended for an
additional ten (10) days, unless the engagement of Wainwright hereunder is
earlier terminated in accordance with this Agreement (the “Term”).  Beginning on
the third day before the expiration of the Initial Term, the Company may
terminate the engagement of Wainwright hereunder with three (3) calendar days’
notice. Notwithstanding anything to the contrary contained herein, the Company
agrees that the provisions relating to the payment of fees, reimbursement of
expenses, tail, indemnification and contribution, confidentiality, conflicts,
independent contractor and waiver of the right to trial by jury will survive any
termination or expiration of this Agreement.  Notwithstanding anything to the
contrary contained herein, the Company has the


2


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




right to terminate the Agreement for cause in compliance with FINRA Rule
5110(f)(2)(D)(ii). The exercise of such right of termination for cause
eliminates the Company’s obligations with respect to the provisions relating to
the tail fees. Notwithstanding anything to the contrary contained in this
Agreement, in the event that an Offering pursuant to this Agreement shall not be
carried out for any reason whatsoever during the Term, the Company shall be
obligated to pay to Wainwright its reasonable out-of-pocket expenses incurred in
connection with an Offering (including the fees and disbursements of
Wainwright’s legal counsel). During Wainwright’s engagement hereunder: (i) the
Company will not, and will not permit its representatives to, other than in
coordination with Wainwright, contact or solicit institutions, corporations or
other entities or individuals as potential purchasers of the Securities and (ii)
the Company will not pursue any financing transaction which would be in lieu of
an Offering, including any equity-linked financing. Furthermore, the Company
agrees that during Wainwright’s engagement hereunder, all direct inquiries from
prospective investors will be referred to Wainwright, provided that such
referral will not cause such prospective investors to be subject to Paragraph
A.4 hereof. Additionally, except as set forth hereunder, the Company represents,
warrants and covenants that no brokerage or finder’s fees or commissions are or
will be payable by the Company or any subsidiary of the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other third-party with respect to any Offering.
C.    Information; Reliance. The Company shall furnish, or cause to be
furnished, to Wainwright all information reasonable requested by Wainwright for
the purpose of rendering services hereunder and conducting due diligence (all
such information being the “Information”). In addition, the Company agrees to
make reasonable available to Wainwright upon request from time to time the
officers, directors, accountants, counsel and other advisors of the Company. The
Company recognizes and confirms that Wainwright (a) will use and rely on the
Information, including any documents provided to investors in each Offering (the
“Offering Documents”) which shall include any Purchase Agreement (as defined
hereunder), and on information available from generally recognized public
sources in performing the services contemplated by this Agreement without having
independently verified the same; (b) does not assume responsibility for the
accuracy or completeness of the Offering Documents or the Information and such
other information; and (c) will not make an appraisal of any of the assets or
liabilities of the Company. Upon reasonable request, the Company will meet with
Wainwright or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Wainwright thereof, including any document included or
incorporated by reference therein. At each Offering, at the request of
Wainwright, the Company shall deliver such legal letters (including, without
limitation, negative assurance letters), opinions, comfort letters, officers’
and secretary certificates and good standing certificates, all in form and
substance reasonably satisfactory to Wainwright and its counsel as is customary
for such Offering. Wainwright shall be a third party beneficiary of any
representations, warranties, covenants and closing conditions made by the
Company in any Offering Documents, including representations, warranties,
covenants and closing conditions made to any investor in an Offering.
D.    Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:


3


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




1.
Underwritten Offering. If an Offering is an underwritten Offering, the Company
and Wainwright shall enter into a customary underwriting agreement in form and
substance reasonably satisfactory to the Company, Wainwright and their
respective counsel.



2.
Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Wainwright. Wainwright shall be
a third party beneficiary with respect to the representations and warranties
included in the Purchase Agreement. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.



3.
Escrow and Settlement. In respect of each Offering, the Company and Wainwright
shall enter into an escrow agreement with a third party escrow agent, which may
also be Wainwright’s clearing agent, pursuant to which Wainwright’s compensation
and expenses shall be paid from the gross proceeds of the Securities sold. If
the Offering is settled in whole or in part via delivery versus payment (“DVP”),
Wainwright shall arrange for its clearing agent to provide the funds to
facilitate such settlement. The Company shall bear the cost of the escrow agent
and shall reimburse Wainwright for the actual out-of-pocket cost of such
clearing agent settlement and financing, if any, which cost shall not exceed
$10,000.



4.
FINRA Amendments. Notwithstanding anything herein to the contrary, in the event
that Wainwright determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting agreement) in writing upon the request of Wainwright to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company than are reflected in this
Agreement.



E.    Confidentiality. In the event of the consummation or public announcement
of any Offering, Wainwright shall have the right to disclose its participation
in such Offering, including, without limitation, the Offering at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
Wainwright agrees to use all material nonpublic information provided to it by
the Company or on its behalf, if any, solely for the purpose of providing the
services that are the subject of this Agreement. This undertaking will
automatically terminate one year following the termination or expiration of this
Agreement.
F.    Indemnity.
1.
In connection with the Company’s engagement of Wainwright hereunder, the Company
hereby agrees to indemnify and hold harmless Wainwright and its affiliates, and
the respective controlling persons, directors, officers, members, shareholders,



4


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel), as
incurred, whether or not the Company is a party thereto (collectively a
“Claim”), that are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company, or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with the Company’s engagement of
Wainwright, or (B) otherwise relate to or arise out of Wainwright’s activities
on the Company’s behalf under Wainwright’s engagement, and the Company shall
reimburse any Indemnified Person for all expenses (including the reasonable fees
and expenses of counsel) as incurred by such Indemnified Person in connection
with investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of Wainwright except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.


2.
The Company further agrees that it will not, without the prior written consent
of Wainwright, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.



3.
Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company is requested
by such Indemnified Person, the Company will assume the defense of such Claim,
including the employment of counsel for such Indemnified Person and the payment
of the fees and expenses of such counsel, provided, however, that such counsel
shall be satisfactory to the Indemnified Person and provided further that if the
legal counsel to such Indemnified Person reasonably determines that the use of
counsel chosen by the Company to represent the Indemnified Person would present
such counsel with a conflict of interest or if the defendant in, or target of,
any such Claim, includes an Indemnified Person and the Company, and legal
counsel to such Indemnified Person reasonably concludes that there may be legal
defenses available to it or other Indemnified Persons different from or in
addition



5


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




to those available to the Company, such Indemnified Person will employ its own
separate counsel (including local counsel, if necessary) to represent or defend
him, her or it in any such Claim and the Company shall pay the reasonable fees
and expenses of such counsel. If such Indemnified Person does not request that
the Company assume the defense of such Claim, such Indemnified Person will
employ its own separate counsel (including local counsel, if necessary) to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Person
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof. In
addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.


4.
The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Wainwright is the Indemnified Person), the Company and Wainwright shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Wainwright on the other, in connection with Wainwright’s
engagement referred to above, subject to the limitation that in no event shall
the amount of Wainwright’s contribution to such Claim exceed the amount of fees
actually received by Wainwright from the Company pursuant to Wainwright’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and Wainwright on the other, with respect to Wainwright’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company pursuant to the
applicable Offering (whether or not consummated) for which Wainwright is engaged
to render services bears to (b) the fee paid or proposed to be paid to
Wainwright in connection with such engagement.



5.
The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Person may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.



G.    Limitation of Engagement to the Company. The Company acknowledges that
Wainwright has been retained only by the Company, that Wainwright is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Wainwright is not deemed
to be on behalf of, and is not intended to confer rights upon, any shareholder,
owner or partner of the Company or any other person not a party hereto as
against Wainwright or any of its affiliates, or any of its or their respective
officers, directors, controlling


6


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), employees
or agents. Unless otherwise expressly agreed in writing by Wainwright, no one
other than the Company is authorized to rely upon this Agreement or any other
statements or conduct of Wainwright, and no one other than the Company is
intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Wainwright to the
Company in connection with Wainwright’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. Wainwright shall not have the authority to
make any commitment binding on the Company. The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Wainwright.
H.    Limitation of Wainwright’s Liability to the Company. Wainwright and the
Company further agree that neither Wainwright nor any of its affiliates or any
of its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Wainwright and that are finally judicially determined to have resulted
from the gross negligence or willful misconduct of Wainwright or any other
Indemnified Person.
I.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Wainwright
or any Indemnified Person is successful in any action, or suit against the
Company, arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Wainwright and the Company.
J.    Notices. All notices hereunder will be in writing and sent by certified
mail, hand delivery, overnight delivery, fax or e-mail, if sent to Wainwright,
at the address set forth on the first page hereof, e-mail: notices@hcwco.com,
Attention: Head of Investment Banking, and if sent to the Company, to the
address set forth on the first page hereof, e-mail:
corplegal@innovatebiopharma.com, Attention: Chief Executive Officer. Notices
sent by certified mail shall be deemed received five days thereafter, notices
sent by hand delivery or overnight delivery shall be deemed received on the date
of the relevant written record of receipt, notices delivered by fax shall be
deemed received as of


7


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------




the date and time printed thereon by the fax machine and notices sent by e-mail
shall be deemed received as of the date and time they were sent.
K.    Conflicts. The Company acknowledges that Wainwright and its affiliates may
have and may continue to have investment banking and other relationships with
parties other than the Company pursuant to which Wainwright may acquire
information of interest to the Company. Wainwright shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.
L.    Anti-Money Laundering. To help the United States government fight the
funding of terrorism and money laundering, the federal laws of the United States
require all financial institutions to obtain, verify and record information that
identifies each person with whom they do business. This means Wainwright must
ask the Company for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that Wainwright considers
appropriate to verify the Company’s identity, such as certified articles of
incorporation, a government-issued business license, a partnership agreement or
a trust instrument.
M.    Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Wainwright and the Company. This Agreement shall be
binding upon and inure to the benefit of both Wainwright and the Company and
their respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Wainwright and the Company with respect to
the subject matter hereof and supersedes any prior agreements with respect to
the subject matter hereof, except that all other binding terms and conditions of
that certain engagement letter, dated as of December 11, 2017, by and between
the Company and Wainwright (the “December Letter”) shall remain valid and
binding on, and enforceable against, the Company and in accordance with the
terms thereof. For the avoidance of doubt, and without limiting the generality
of the foregoing, Wainwright shall not be entitled to any compensation under the
December Letter with respect to any Offering to which this Agreement applies. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile or
electronic counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
*********************


8


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC



--------------------------------------------------------------------------------






In acknowledgment that the foregoing correctly sets forth the understanding
reached by Wainwright and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.
Very truly yours,
H.C. WAINWRIGHT & CO., LLC
By: /s/ Mark W. Viklund     
Name: Mark W. Viklund
Title: Chief Executive Officer






Accepted and Agreed:
Innovate Biopharmaceuticals, Inc.
By: /s/ Sandeep Laumas     
Name: Sandeep Laumas
Title: CEO












9


430 Park Avenue | New York, New York 10022 | 212.356.0500 | www.hcwco.com
Member: FINRA/SIPC

